PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Poon (Pan), Chi Wai (Zhiwei), Patrick
Application No. 15/863,915
Filed: 6 Jan 2018
For: MODULAR LIGHTING KIT

:
:
:	DECISION ON PETITION
:
:



This is a decision on the petition to withdraw holding of abandonment under 37 CFR 1.181 filed March 10, 2021.

The petition to withdraw the holding of abandonment is dismissed.

Any request for reconsideration of this decision must be submitted within TWO (2) MONTHS from the mail date of this decision.  The reconsideration request should include a cover letter entitled “Renewed Petition under 37 CFR 1.181.”  This time period is not extendable. See 37 CFR 1.181(f). This is not a final agency action within the meaning of 5 U.S.C. § 704.

On December 2, 2019, the Office mailed a non-final Office action to the correspondence address of record. The non-final Office action of December 2, 2019, set a shortened statutory period for reply of three months from the mailing date of the Office action. On January 15, 2020, applicant filed an unsigned reply to the non-final Office action of December 2, 2019. In the absence of receiving a proper reply within the response period set in the non-final Office action mailed December 2, 2019, the application became abandoned by statute on March 3, 2020. On November 25, 2020, the Office issued a Notice of Abandonment.  

In the present petition, applicant requests the Office withdraw holding of abandonment for failure to receive the letter (“Notice of Abandonment”) mailed November 25, 2020. Additionally, applicant appears to assert that the examiner should have contacted applicant to correct the omitted signature on his reply between January 2020 and November 2020 (i.e., filing of reply to mailing of the Notice of Abandonment). Applicant does not dispute that he received the non-final Office action mailed on December 2, 2019, or that he did not sign the reply received on January 15, 2020.  

The Office has considered applicant’s arguments on petition, but does not find them persuasive. The record shows that applicant filed a timely, but improper reply to the non-final Office action in the form of an unsigned amendment on January 15, 2020. An amendment must be signed by the applicant. See 37 CFR 1.33(b). When an unsigned or improperly signed amendment is received by the Office, the amendment will be listed in the contents of the application file, but not entered. See MPEP § 714.01(a). The Office reminds applicant that he is required to familiarize himself with, and properly apply, the patent rules and statutes. It is the applicant’s responsibility to submit a timely and proper reply to an Office action within the response period to prevent abandonment of the application. The examiner may, but is not required, to contact an applicant and set a new time period to correct an omission in the reply. That is, an examiner may treat an amendment as not fully responsive to a non-final Office action. In particular, the Office notes:

Where an amendment substantially responds to the rejections, objections, or requirements in a non-final Office action (and is a bona fide attempt to advance the application to final action) but contains a minor deficiency (e.g., fails to treat every rejection, objection, or requirement), the examiner may simply act on the amendment and issue a new (non-final or final) Office action. The new Office action may simply reiterate the rejection, objection, or requirement not addressed by the amendment (or otherwise indicate that such rejection, objection, or requirement is no longer applicable). This course of action would not be appropriate in instances in which an amendment contains a serious deficiency (e.g., the amendment is unsigned or does not appear to have been filed in reply to the non-final Office action).  

MPEP § 714.03. 

With regard to applicant’s assertion of non-receipt of the letter (“Notice of Abandonment”) mailed November 25, 2020, the Office notes that this is not a basis for withdrawal of holding of abandonment. The Patent Examining Corps mails a Notice of Abandonment to the correspondence address of record in all applications that become abandoned for failure to file a timely reply to an Office communication. However, in no case will the mere failure to receive a Notice of Abandonment affect the status of an abandoned application. See MPEP § 711.04(c)

The purpose of issuing a Notice of Abandonment is to enable an applicant to take appropriate and diligent action to reinstate an application inadvertently abandoned for failure to prosecute the application (e.g., file a timely and proper reply to an Office action). See MPEP § 711.04(c). Therefore, a Notice of Abandonment is not an Office action that sets a period for reply from its mailing date to avoid abandonment of the application. Abandonment of the application results from an applicant’s failure to timely and properly respond to an Office action, not to the Notice of Abandonment. In most cases, a petition to revive under 37 CFR 1.137(a) is the appropriate remedy.  

Section 711.03(c)(I)(A) of the MPEP further provides:

Evidence of nonreceipt of an Office communication or action (e.g., Notice of Abandonment or an advisory action) other than that action to which reply was required to avoid abandonment would not warrant withdrawal of the holding of abandonment. Abandonment takes place by operation of law for failure to reply to an Office action or timely pay the issue fee, not by operation of the mailing of a Notice of Abandonment [or an advisory action]. See Lorenz v. Finkl, 333 F.2d 885, 889-90, 142 USPQ 26, 29-30 (CCPA 1964); Krahn v. Commissioner, 15 USPQ2d 1823, 1824 (E.D. Va. 1990); In re Application of Fischer, 6 USPQ2d 1573, 1574 (Comm’r Pat. 1988).

(Emphasis added).

Neither applicant’s failure to receive the Notice of Abandonment mailed November 25, 2020, nor the lack of communication from the examiner to correct the omitted signature on the reply, merits withdrawal of holding of abandonment. Rather, the appropriate remedy is to file a petition under 37 CFR 1.137(a) to revive the application. The form for filing a petition to revive is attached (see Form PTO/SB/64).  

A grantable petition pursuant to 37 CFR 1.137(a) must be accompanied by:

(1) The reply required to the outstanding Office action or notice, unless previously filed;1
(2) The petition fee as set forth in § 1.17(m); and
(3) A statement that the entire delay in filing the required reply from the due date for the reply until the filing of a grantable petition was unintentional. The Director may require additional information where there is a question whether the delay was unintentional.

Further correspondence with respect to this matter should be delivered through one of the following mediums:

By mail:		Mail Stop Petition
			Commissioner for Patents
			P.O. Box 1450
			Alexandria, VA 22313-1450

By FAX:		(571) 273-8300
Attn: Office of Petitions

By hand:		Customer Service Window
			Randolph Building
			401 Dulany Street
			Alexandria, VA 22314

By Internet:		EFS-Web2

Questions related to this decision may be directed to the undersigned at (571) 272-3211.

/Christina Tartera Donnell/

Christina Tartera Donnell
Attorney Advisor
Office of Petitions


Enclosure: Petition to Revive Form – PTO/SB/64



    
        
            
    

    
        1 The required reply to a non-final action in a nonprovisional application abandoned for failure to file a timely or proper reply may be either (A) an argument or an amendment under 37 CFR 1.111 properly signed by applicant or (B) the filing of a continuing application under 37 CFR 1.53(b).
        
        2 www.uspto.gov/ebc/efs faelp.html (for help using EFS-Web call the Patent Electronic Business Center at (866) 217-9197)